UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7968



JAMES B. WEERSING,

                                              Plaintiff - Appellant,

          versus


S. CAPTAIN, SHIFT SUPERVISOR; C. MITCHELL,
Grievance Officer; CALVIN ANTHONY, Warden;
GARY   MAYNARD,   Director, South Carolina
Department of Corrections,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(CA-01-308-8-24BI)


Submitted:   June 30, 2004                 Decided:    July 19, 2004


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Weersing, Appellant Pro Se. Andrew Foster McLeod, HARRIS
& MCLEOD, Cheraw, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James B. Weersing appeals from the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

for failure to exhaust administrative remedies.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Weersing v. Sanyo, No.

CA-01-308-8-24BI (D.S.C. Nov. 3, 2003).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -